Citation Nr: 1539845	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In September 2014, the Board denied the Veteran's claim for a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board did not provide an adequate statement of reasons or bases for its decision on all material issues of fact or law.  Essentially, the Court noted that the Board failed to discuss favorable evidence as to the Veteran's claim.  

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder" and her paperless Veterans Benefits Management System (VBMS) file.  


FINDINGS OF FACT

1.  Service connection is currently in effect for patellofemoral arthralgia of the left knee, rated 30 percent disabling; GERD and gastritis, rated 30 percent disabling; bronchitis, rated 30 percent disabling; right knee patellofemoral syndrome, rated 20 percent disabling; left ankle, rated 10 percent disabling; and left hip strain, rated 10 percent disabling.  The combined rating is 80 percent.  

2.  The veteran reported that she had three years of college education and work experience as a postal clerk with the United States Postal Service (USPS). 

3.  The service-connected disabilities have been shown to be of such severity as to preclude substantially gainful employment.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for assignment of a TDIU are met.  38 U.S.C.A. §§ 3.340, 4.16(a), (b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a complete or substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him or her what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).  

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (2015).  

Service connection is currently in effect for patellofemoral arthralgia of the left knee, rated 30 percent disabling; GERD and gastritis, rated 30 percent disabling; bronchitis, rated 30 percent disabling; right knee patellofemoral syndrome, rated 20 percent disabling; left ankle arthralgia, rated 10 percent disabling; and left hip strain, rated 10 percent disabling.  Her combined evaluation is 80 percent.  

In her application for TIDU, the Veteran reported that she had had three years of college education and work experience as a postal clerk with the USPS.  

In documentation received in connection with the Veteran's disability retirement from the USPS, it is noted that the Veteran retired on disability as of April 2009.  Letters from her supervisor indicate that the disability retirement was due to the fact that her knee, hip and ankle problems (all service-connected disabilities) prevented her from doing her job which involved standing eight hours per day, twisting, bending, and lifting up to 40 pounds.  She was often on leave prior to her retirement.  

On examination by VA in March 2009, it was reported that she had patellofemoral syndrome, left hip pain and left ankle strain.  Prolonged standing and walking were a problem, with the knees being the worst of these joints.  She wore knee braces and was able to function at work.  She stated that she could perform normal daily activities.  Range of motion of the left hip was reported as 125 degrees flexion, 30 degrees extension, 25 degrees abduction, 45 degrees adduction, and 40 degrees external and internal rotation.  Knee motion was described as from 0 to 140 degrees of flexion and range of motion of the left ankle was from 20 degrees of dorsiflexion to 40 degrees of plantar flexion.  There was pain at the extremes of left hip motion, crepitation in both knees, and lateral tenderness and pain in the left ankle.  Both knees were stable.  Repetitive use increased the pain, but did not decrease range of motion.  On gastrointestinal examination, the abdomen was flat, nontender, and nondistended.  Bowel sounds were normal and present.  There was no organomegaly palpated.  It was reported that she was exercising, had no outward signs of anemia and appeared in good health.  On respiratory examination, pulmonary function testing was interpreted as demonstrating FEV-1/FVC ratio to be within normal limits, spirometry normal and diffusion capacity for carbon monoxide (DLCO) to be within normal limits.  

On VA respiratory examination in January 2011, it was noted that the Veteran had no productive cough, sputum, hemoptysis, or anorexia.  There was no dyspnea on exertion.  She was asthmatic, reporting attacks on a one-yearly basis, for which she used an inhaler.  In a February 2011 addendum, the examiner stated that there was no functional impairment that was solely attributed to her service-connected disabilities with respect to physical and sedentary activity.  

On VA gastrointestinal examination in February 2011, there were no complaints of dysphagia, but there was pyrosis and supraumbilical pain that was always present.  There was no hematemesis or melena, but there was reflux three times per week lasting one to two hours.  She also reported regurgitation once to two times per week and daily nausea.  She took medication with fair effectiveness.  She did not report diarrhea, but there was chronic daily constipation.  Regarding the effects of this condition on occupational functioning and activities of daily living, none were reported.  There were also no documented periods of incapacitation due to stomach or duodenal disease.  

In January 2012, the Veteran underwent surgical procedures of the left hip, including a left hip arthroscopy, acetabular rim recession, femoral osteochondroplasty, iliopsoas fractional lengthening and decompression, and microfracture of the acetabular focal chondral defect.  

In a June 2012 statement in support of her claim, the Veteran stated that after the hip surgery, she was unable to sit for long periods of time making a sedentary job "out of the question."  

Examinations were conducted by VA in November 2013 in order to ascertain the impact that the Veteran's service-connected disabilities had on her ability to maintain employment.  On respiratory examination it was reported that October 2013 pulmonary function testing showed normal FEV-1/FVC ratio, normal spirometry, and normal DLCO.  The examiner remarked that the Veteran's bronchitis did not impact her ability to perform physical or sedentary gainful employment.  (It was incidentally noted that the Veteran continued to smoke cigarettes, which was a major cause of respiratory illnesses such as bronchitis.)  On orthopedic examinations, it was noted that the Veteran's bilateral knee disability did not impact her ability to perform gainful sedentary employment, although she would have some difficulty with a job that required prolonged standing or frequent stair climbing.  Regarding the Veteran's left ankle and left hip, the examiner found that, while the Veteran might not be able to perform heavy physical labor, the disabilities did not impact her ability to perform gainful sedentary employment.  Finally, after examination of the Veteran's GERD, the examiner stated that the Veteran's esophageal condition did not impact her ability to perform gainful sedentary or physical employment.  

In an April 2014 "memo," A.M.G., M.D., a private physician, stated that she had reviewed the claims file, and she provided a summary of the pertinent medical records.  She noted that the VA examiner in 2013 had found that the Veteran was not precluded from sedentary employment.  She noted that the Veteran had several service-connected disabilities which were permanently disabling.  She concurred with the VA examiner that the Veteran's service-connected musculoskeletal conditions cumulatively would prevent her from working in any setting that required physical activity.  She added that without vocational rehabilitation, the Veteran was unemployable.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes her case outside of the norm.  The sole fact that she is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, it is the Board's conclusion that the severity of the Veteran's service-connected disabilities result in her inability to follow and sustain a substantially gainful occupation even at the sedentary level of work.  As indicated above, employment with physical activity is precluded due to her service-connected conditions.  While a VA examiner opined in 2013 that the Veteran could, however, follow and sustain substantially gainful employment in a sedentary position, a private examiner has opined that the Veteran would be unemployable without vocational rehabilitation training, and the Veteran has described ongoing hip pain which prevents her from sitting for any period of time.  Resolving all reasonable doubt in the Veteran's favor, the Board finds these facts provide a plausible basis to conclude that the Veteran is unable to secure substantially gainful employment as a result of her service-connected disabilities.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


